        Case 1:20-cv-00052-SPW Document 16 Filed 07/01/20 Page 1 of 2



Robert L. Stepans
Ryan R. Shaffer
James C. Murnion
Meyer, Shaffer & Stepans, PLLP
430 Ryman Street
Missoula, MT 59802
Tel: (406) 543-6929
Fax: (406) 721-1799
rob@mss-lawfirm.com
ryan@mss-lawfirm.com
james@mss-lawfirm.com

Attorneys for Plaintiff
                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

TRACY CAEKAERT, and CAMILLIA               )
MAPLEY,                                    )
                                           )   Case No. CV-20-52-BLG-SPW
                    Plaintiffs,            )
      vs.                                  )
                                           )         JOINT NOTICE OF
WATCHTOWER BIBLE AND TRACT                 )          RELATED CASE
SOCIETY OF NEW YORK, INC.,                 )
WATCH TOWER BIBLE AND TRACT                )
SOCIETY OF PENNSYLVANIA, and               )
BRUCE MAPLEY SR.,                          )
                    Defendants.            )
                                           )
                                           )

      COMES NOW the Plaintiffs, Tracy Caekaert (“Caekaert”) and Camillia

Mapley (“Mapley”), and Defendant Watchtower Bible and Tract Society of New

York, Inc., by and through their undersigned counsel, and hereby provides notice
        Case 1:20-cv-00052-SPW Document 16 Filed 07/01/20 Page 2 of 2



to the Court that the above-captioned matter shares similarities with Case No. CV-

20-059-BLG-SPW-TJC. The case sub judice is assigned to this Court for all

procedural and substantive purposes. Case No. CV-20-059-BLG-SPW-TJC was

referred to United States Magistrate Judge Timothy J. Caven for all motions not

excepted by 28 U.S.C. § 636(b)(1)(A). Doc. 8 in Case No. CV-20-059-BLG-

SPW-TJC. In both cases, Defendant Watchtower Bible and Tract Society of

Pennsylvania has filed a Motion to Dismiss Pursuant to Rule 12(b)(2), Fed.R.Civ.

Such motions and their supporting briefs are substantially similar, if not identical.

The undersigned counsels believe the same result should be reached in both

motions, and hereby submit this notice in an effort to avoid potentially inconsistent

rulings if separate judges decide the two motions.

      DATED this 1st day of July, 2020.

                                     By: /s/ Ryan Shaffer
                                            Robert L. Stepans
                                            Ryan R. Shaffer
                                            James C. Murnion
                                            MEYER, SHAFFER & STEPANS PLLP
                                            Attorneys for Plaintiff

                                     By:      /s/ Guy W. Rogers
                                              Guy W. Rogers
                                              Jon A. Wilson
                                              BROWN LAW FIRM, P.C.
                                              Attorneys for Defendants Watchtower Bible
                                              and Tract Society of New York, Inc., and
                                              Watch Tower Bible and Tract Society of
                                              Pennsylvania
                                    Joint Notice of Related Case
               Caekaert and Mapley v. Watchtower Bible Tract of New York, Inc., et. al.
                                                  2
